Case: 20-50413      Document: 00515957822         Page: 1    Date Filed: 07/29/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          July 29, 2021
                                  No. 20-50413                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Carlos Zuniga Hernandes,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:06-CR-411-1


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Carlos Zuniga Hernandes, federal prisoner # 82559-180, appeals from
   the district court’s denial of his 18 U.S.C. § 3582(c)(1)(A)(i) motion
   requesting a reduction in his sentence based on the danger of COVID-19 in
   light of his alleged health issues. He contends that he did not need to exhaust


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50413      Document: 00515957822          Page: 2   Date Filed: 07/29/2021




                                    No. 20-50413


   his administrative remedies before filing his motion because the attempt
   would have been futile and the delay caused by exhaustion could have severe
   consequences to his health. We may pretermit the exhaustion issue where,
   as here, the case can easily be resolved on the merits. See United States v.
   Franco, 973 F.3d 465, 467 (5th Cir. 2020) (stating that the exhaustion
   requirement is mandatory, but not jurisdictional).
          We review the district court’s decision to deny a prisoner’s motion
   for compassionate release for an abuse of discretion. See United States v.
   Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). A district court ruling on such
   a motion is “bound only by § 3582(c)(1)(A)(i) and . . . the sentencing factors
   in [18 U.S.C.] § 3553(a).” United States v. Shkambi, 993 F.3d 388, 393 (5th
   Cir. 2021).
          The district court denied the motion because it found no compelling
   or extraordinary reasons for a sentence reduction, and, alternatively, because
   the § 3553(a) factors did not weigh in favor of a reduction. Zuniga Hernandes
   challenges both findings, but in light of the record, he fails to show an abuse
   of discretion. See Chambliss, 948 F.3d at 693. Zuniga Hernandes also
   contends that the district court violated his due process rights by denying
   relief sua sponte, but the district court denied relief only after Zuniga
   Hernandes submitted a motion.
          AFFIRMED.




                                         2